Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146266                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  __________________________________________                                                         Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  In re Estate of IRENE WILCZYNSKI
  __________________________________________

  ROSEMARIE HUNT, Personal Representative
  of the Estate of Irene Wilczynski,
                 Plaintiff-Appellee,
  v                                                                  SC: 146266
                                                                     COA: 303150
                                                                     Oakland CC: 2009-105075-NH
  WILLIAM BEAUMONT HOSPITAL, KURT
  W. FILIPS, ARFANA A. KISHAN, MARKUS
  K. TAUSCHER, and KENT R. DONOVAN,
              Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 21, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
           h0826
                                                                                Clerk